Title: To John Adams from Oliver Whipple, 29 September 1798
From: Whipple, Oliver
To: Adams, John



Most respected Sr.
Hampton NH. Septemr. 29—1798

You will pardon the frequent Repetition of my Letters: Since I did myself the Honour to write you, on the Death of Mr Russell, late naval Officer, at Portsmouth, I have been informed that several Candidates, have made application to your Excellency to be appointed to that Office. Their Names are, as I hear, Mr Nathaniel Folsom, Jeremiah Libbey & Andrew Halliburton. The first of these Gentlemen has been in Trade, now lives on a Farm near Portsmouth, he laid in with the poor old man, to will him his office, and is intimate with the rankest Jacobins of Portsmouth, and has always, till very lately, been decidedly in their Favour, his only Pretentions are, being related to our Governor, who is a very worthy Gentleman, & does not forget his Friends, when in his Power to help them. Mr Libbey has been, late Postmaster, resigned it on Account of his ill Health, which is not yet mended, & perhaps never will be, he keeps a Shop, is remarkably deaf, but is feoderal. Mr Halliburton is very lately from Nova Scotia is a man of no Property, & has never yet been naturalized, he has lived with me since his Arrival in our States in Capacity of Clerk, and his appointment would be generally disgusting: You will not wonder, that I am a little anxious, when I see men recommended, who have never done a Single Act in support of our Government, even to entitle them to Nomination. Tho’ the Office is not of any considerable Emolument; Yet the Appointment would accommodate me very much, as I have an Interest in the Town and State, I will only add that the Honour of this Appointment from your hand, will ever be considered as a particular Mark of, your Friendship to him, who has ever paid Homage to your Character & Ablities, and wishes you all Health & Happiness & Victory over our Enemies.—

Oliver Whipple